

114 HR 6059 IH: Transparency in Energy Production Act of 2016
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6059IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Lowenthal (for himself, Ms. Ros-Lehtinen, Mr. Deutch, Mr. Curbelo of Florida, Ms. Tsongas, and Mr. Gibson) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the accurate reporting of fossil fuel production and emissions from public lands,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Transparency in Energy Production Act of 2016. 2.Online publication of carbon emissions (a)In generalThe Secretary of the Interior shall make available to the public through the Internet—
 (1)information that describes for all covered operations— (A)the aggregate amount of each fossil fuel, by type and by State, produced under Federal leases; and
 (B)for gas reported, the portion and source of such amount that was released by each of venting, flaring, and fugitive release;
 (2)information that accurately describes the estimated amounts of existing fossil fuel resources on Federal lands under lease for the production of fossil fuels, and of Federal lands that have potential for such leasing; and
 (3)information that describes the amount and sources of energy, in megawatts, produced from operating solar, wind, and geothermal projects on Federal lands under lease for the production of renewable energy.
 (b)FormatInformation made available under this section shall be presented in a format that— (1)translates such amounts and portions into emissions of metric tons of greenhouse gases expressed in carbon dioxide equivalent using both the 20-year and 100-year Global Warming Potential-weighted emission values;
 (2)for energy produced from solar, wind, and geothermal projects, includes an estimate of the greenhouse gas emissions that would result from production of the same amount of energy from fossil fuel resources; and
 (3)allows— (A)downloading in a machine readable format; and
 (B)accessing the information without payment of any fee or other charge. (c)Data publication frequencyThe data made available under this section shall be updated at least annually.
			3.Accurate measurement and reporting of methane emissions from Federal lands
 (a)In generalNot later than one year after the date of the enactment of this Act, if the Secretary of the Interior determines that revisions or promulgation of rules are needed to implement section 2 with regard to methane emissions, the Secretary shall initiate a process under the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1711 et seq.), the Mineral Leasing Act (30 U.S.C. 181 et seq.), or other applicable law to promulgate regulations to require accurate measuring and reporting to the Secretary, by each holder of a lease for the production of fossil fuels on Federal land, of the actual amount of methane gas produced under such lease, including all such gas not sold by or on behalf of the lessee.
 (b)Reporting of gasesThe rules shall include requirements for reporting by holders of leases, to the maximum extent possible, the amount and source of all vented, flared, and fugitive releases of gas resulting from the production of fossil fuels from Federal lands.
 4.Report to CongressEvery 2 years, the Secretary shall submit a report to Congress that includes— (1)efforts underway by the Department of the Interior to decrease greenhouse gas emissions from covered operations on Federal lands and waters; and
 (2)plans for future reductions in greenhouse gas emissions from covered operations on Federal lands and waters.
 5.DefinitionsIn this Act: (1)Covered operationsThe term covered operations means all fossil fuel operations that are subject to the mineral leasing laws or title V of the Federal Land Policy and Management Act of 1976 (30 U.S.C. 1761 et seq.), regardless of size, including production, storage, gathering, processing, transportation, and handling operations.
 (2)FlaringThe term flaring means the intentional and controlled burning of gas that occurs in the course of oil and gas or coal operations.
 (3)Fossil fuelThe term fossil fuel means all natural fuels, including oil, natural gas, natural gas liquids, and coal. (4)Fugitive releaseThe term fugitive release means the unintentional and uncontrolled release of gas into the atmosphere in the course of oil and gas or coal operations.
 (5)Global Warming Potential-weighted emissionThe term Global Warming Potential-weighted emission means the ratio of the time-integrated radiative forcing from the instantaneous release of 1 kilogram of a trace substance relative to that of 1 kilogram of carbon dioxide, measured in metric tons of carbon dioxide equivalent for each greenhouse gas according to the most recent, and any subsequent, decisions by the Intergovernmental Panel on Climate Change regarding global warming potentials.
 (6)ResourcesThe term resources means oil, gas, and coal resources, both identified and inferred, that are both technically recoverable and economically recoverable using the range of past, and predicted future, commodity prices.
 (7)VentingThe term venting means the intentional and controlled release of gas into the atmosphere in the course of oil and gas operations.
 (8)Produced and productionThe terms produced and production mean extracted, mined, withdrawn, sold, stored, released (including release by venting, flaring, or fugitive release), flared, used for beneficial purposes, or otherwise emitted during production.
			